DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to the claims, filed 03/02/2021, overcome the 35 USC 112(b) rejections set forth in the previous office action filed 12/02/2020, and these rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5360281 (Kamen et al.) in view of US 6572299 (Brennan).

    PNG
    media_image1.png
    240
    834
    media_image1.png
    Greyscale

Kamen et al. Figure 4, Annotated
	Regarding 1, Kamen et al. teaches an eyeliner pencil apparatus (Abstract; Column 10, lines 22-23) comprising: a pencil body (Figure 4) having a top end (Annotated Figure 4), a bottom end (Annotated Figure 4), and a shaft extending therebetween (Figure 4, #6); a pencil core coupled to the pencil body (Annotated Figure 4; Column 7, lines 29-42), the pencil core being coaxially coupled within the shaft from the top end to the bottom end (Column 7, lines 29-42), the bottom end of the pencil body being sharpenable to expose the pencil core (Figure 6; Column 7, lines 64-66), the pencil core being comprised of eyeliner makeup (Column 10, lines 22-23). Kamen et al. does not teach that the eyeliner pencil has an abrasive skin coupled to the pencil body, the abrasive skin being continuously coupled around the shaft from the top end to the bottom end, the abrasive skin being configured to file a user's fingernails.
	Brennan teaches a writing instrument (Abstract; Column 2, line 32) in the analogous art of pencil implements used to draw a solid core material onto a surface, wherein the writing instrument has an abrasive skin coupled to the pencil body (Figure 2, #22; Column 2, lines 24-31), the abrasive skin being continuously coupled around the shaft from the top end to the bottom end (Figure 2, #22; Column 4, lines 40-45), the abrasive skin being configure to file a user’s fingernails (Column 2, lines 24-31). Brennan teaches that having a writing instrument that includes a nail filer provides convenience to a user because it combines the functions of two different devices that would normally both be in someone’s purse (Column 1, lines 17-27).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the eyeliner pencil of Kamen et al. to include the abrasive skin of Brennan. This would have been 
	Regarding claim 5, Kamen et al. in view of Brennan teaches all of the elements of the claimed invention as stated above for claim 1 and Kamen et al. further teaches an end cap coupled to the pencil body, the end cap being coupled to the top end (Annotated Figure 4, #74; Column 7, lines 33-37).
	Regarding claim 8, Kamen et al. in view of Brennan teaches all of the elements of the claimed invention as stated above for claim 1 but Kamen et al. does not teach the abrasive skin being emery paper.
	Brennan further teaches the abrasive skin being emery paper (Column 4, lines 17-19) because it is a material commonly used in such nail filing devices (Column 4, lines 17-19).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the abrasive file eyeliner pencil of Kamen et al. In view of Brennan to have the abrasive material be emery paper, as this is a material that was well known and common in the art for nail filing purposes.
	Claims 2, 3, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5360281 (Kamen et al.) in view of US 6572299 (Brennan) and in further view of US 5056945 (Klodt).

    PNG
    media_image2.png
    552
    617
    media_image2.png
    Greyscale

Klodt Figure 1, Annotated
	Regarding claims 2, 3 and 4, Kamen et al. in view of Brennan teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach a grip coupled to the abrasive skin, the grip being slideable along the shaft and configured to be secured by the user to prevent contact between the abrasive skin and the user's fingers. Kamen et al. in view of Brennan also does not teach the grip having a plurality of ridges radially extending around the shaft, each of the plurality of ridges having a width equal to half a distance between adjacent ridges.
	Klodt teaches a grip for a writing instrument (Figure 2, #20; Abstract) for coupling to the outer circumference of the shaft of a writing instrument (Figure 5), the grip being slideable along the shaft (Figure 5; Column 3, lines 3-7) and configured to be secured by the user (Column 3, lines 9-11) and is capable of preventing contact between a user’s fingers and the outer surface of the pencil shaft (Figure 5; Column 3, lines 40-41). Klodt further teaches the grip having a plurality of ridges radially extending around the shaft (Figure 2, #24), each of the plurality of ridges having a width equal to half a distance between adjacent ridges (Annotated Figure 1, the base width of the ridges #24 is approximately half of the distance between adjacent ridges). Klodt teaches that this grip with ribs facilitates use of the writing device, and permits a variety of grasping positions (Column 1, lines 47-51).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the eyeliner pencil of Kamen et al. in view of Brennan to include the grip as taught by Klodt. This would have been an obvious modification to make as it would result in a tool that would be easier to use a capable of being used in a variety of grasping positions. If applicant believes Klodt does not teach this exact spacing of the ridges, it would have been obvious to modify the spacing of the ridges in order to provide a user with a better grasping surface.
	Regarding claim 9, Kamen et al. teaches an eyeliner pencil apparatus (Abstract; Colum 10, lines 22-23) comprising: a pencil body (Figure 4) having a top end (Annotated Figure 4), a bottom end (Annotated Figure 4), and a shaft extending therebetween (Figure 4, #6); an end cap coupled to the 
	Brennan teaches a writing instrument (Abstract; Column 2, line 32) in the analogous art of pencil implements used to draw a solid core material onto a surface, wherein the writing instrument has an abrasive skin coupled to the pencil body (Figure 2, #22; Column 2, lines 24-31), the abrasive skin being continuously coupled around the shaft from the top end to the bottom end (Figure 2, #22; Column 4, lines 40-45), the abrasive skin being configure to file a user’s fingernails (Column 2, lines 24-31). Brennan teaches that having a writing instrument that includes a nail filer provides convenience to a user because it combines the functions of two different devices that would normally both be in someone’s purse (Column 1, lines 17-27).
	Klodt teaches a grip for a writing instrument (Figure 2, #20; Abstract) for coupling to the outer circumference of the shaft of a writing instrument (Figure 5), the grip being slideable along the shaft (Figure 5; Column 3, lines 3-7) and configured to be secured by the user (Column 3, lines 9-11) and is capable of preventing contact between a user’s fingers and the outer surface of the pencil shaft (Figure 5; Column 3, lines 40-41). Klodt further teaches the grip having a plurality of ridges radially extending 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the eyeliner pencil of Kamen et al. to include the abrasive skin of Brennan. This would have been an obvious modification to make as it would provide convenience to a user by combining two devices that would both be in a user’s purse anyways, and would therefore take up less space in the user’s purse. Furthermore, it would have been obvious to one of ordinary skill at the time of filing of the invention to modify the eyeliner pencil of Kamen et al. in view of Brennan to include the grip as taught by Klodt. This would have been an obvious modification to make as it would result in a tool that would be easier to use a capable of being used in a variety of grasping positions. If applicant believes Klodt does not teach this exact spacing of the ridges, it would have been obvious to modify the spacing of the ridges in order to provide a user with a better grasping surface.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5360281 (Kamen et al.) in view of US 6572299 (Brennan) and in further view of US 2006/0084558 (Watanabe).
	Regarding claim 6, Kamen et al. in view of Brennan teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach the end cap having an eraser.
	Watanabe teaches a multipurpose tool (Abstract), wherein one end can be an eye makeup pencil (Paragraphs 0005, 0006; Figure 1, #5) and the other end can be an eraser (Paragraphs 0005, 0006; Figure 1; #6). Watanabe teaches that having a tool with two different media, such as an eye makeup pencil and an eraser, can be helpful because it allows a user to easily find the tool they are looking for, without searching through many individual tools (Paragraph 0004).
.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5360281 (Kamen et al.) in view of US 6572299 (Brennan) and in further view of US 2019/0335876 (Cheng).
	Regarding claim 7, Kamen et al. in view of Brennan teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach the shaft being faceted.
	Cheng teaches a pencil shaped cosmetic (Abstract) wherein the shaft is faceted (Figure 3; Paragraph 0022 says the cross-section of the shaft could be rectangular, which would give the shaft facets). Cheng teaches that this shaping of the shaft can be useful in distinguishing or ornamenting a pencil shaped device (Paragraph 0022).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the eyeliner pencil of Kamen et al. in view of Brennan to have facets, as taught by Cheng. This would have been an obvious modification to make as it would distinguish the device from other pencil like cosmetics, and make it more visually appealing.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Brennan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  . 
Applicant additionally argues the rejections of claims 2, 3, 4, and 9, because of a similar problem with the Klodt prior art. Again, the examiner asserts that writing instruments are analogous to eyeliner pencils, and therefore it is reasonable to combine prior art references relating to eyeliner pencils and writing pencils, and would have been obvious to do so as detailed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772